DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 03/19/2021, has been received, entered and made of record. Currently, claims 1-14 remain pending in the application. Claims 3-5 have been canceled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2021 and 10/07/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.       Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroaki et al. EP 0571158 A1 (hereinafter referred to as Hiroaki).

Referring to claim 1, Hiroaki discloses an image forming apparatus (fig.3, information processing system 1) comprising: 
     an image forming unit (fig.5, printer 600) configured to form an image on a recording material (col.6, ll.20-34) (Note: the reference discloses a printer 600 (for printing image on paper 400)); 
     a signal processor (fig.5, system board 410) configured to control the image forming unit (col.6, ll.35-41) (Note: the reference discloses a system board 410 (for controlling the printer 600)); 
    a sheet feeding tray (fig.4, print medium support section 324) configured to store a recording material to be supplied to the image forming unit, wherein the sheet feeding tray protrudes from a main body including the image forming unit and the signal processor (fig.5 and col.5, l.48-col.6, l.14) (Note: the reference discloses a print medium support section 324 that extends (protrudes) from the printer 600 and system board 410); 
      a cover (fig.7, board 310) configured to cover the recording material stored on the sheet feeding tray (fig.3) (Note: the board 310 covers the paper 400 in print medium support section 324); and 
      a user interface unit (fig.3, keyboard 300) provided on the sheet feeding tray for inputting information into the signal processor or outputting information from the signal processor (fig.3 and col.6, ll.35-45) (Note: the reference discloses the system board 410 is connected, through a cable 450, to internal circuits for the keyboard 300 (for inputting information into the system board 410)), 
     wherein the cover is connected to the main body and is rotatable relative to the main body (figs.5-8, col.5, ll.24-47) (Note: the board 310 is connected to the system body 100 and is rotatable relative to the system body 100).
Referring to claim 2, Hiroaki discloses the image forming apparatus according to claim 1, wherein the user interface unit is located on an upper surface of the cover in a vertical direction (see keyboard 300 in fig.3).

Referring to claim 6, Hiroaki discloses the image forming apparatus according to claim 1, wherein the signal processor and the user interface unit are connected by a flexible wiring (fig.5, cable 450), and wherein, when the cover is rotated, the flexible wiring bends in response to movement of the cover (figs.5-8 and col.6, ll.35-45) (Note: the reference discloses the system board 410 is connected, through a cable 450, to internal circuits for the keyboard 300).

Claim Rejections - 35 USC § 103
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki in view of Kang US 20150131121 A1.

Referring to claim 7, Hiroaki discloses the image forming apparatus according to claim 1, except wherein the signal processor and the user interface unit are connected by wireless communication in which communicated information is transmitted by radio waves.
     However, in the same field of endeavor of image forming apparatus art, Kang discloses wherein the signal processor and the user interface unit are connected by wireless communication in which communicated information is transmitted by radio waves ([0058]) (Note: When the UI unit 110 is separated from the image forming apparatus 10, the UI unit 110 may communicate with the image forming apparatus 10 via various wireless communication methods, such as Wi-Fi, Wi-Fi direct, Bluetooth, and near field communication (NFC)).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Hiroaki with a teaching wherein the signal processor and the user interface unit are connected by wireless communication in which communicated information is transmitted by radio waves as taught by Kang. The suggestion/motivation for doing so would have been to remotely control the image forming apparats.

8.      Claims 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki in view of Otoshi US 2012/0027488 A1 .

Referring to claim 8, Hiroaki discloses the image forming apparatus according to claim 1, except wherein the user interface unit includes a power switch of the image forming apparatus.
However, in the same field of endeavor of image forming apparatus art, Otoshi discloses wherein the user interface unit includes a power switch (fig.6, power button 801) of the image forming apparatus (fig.6).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Hiroaki with a teaching wherein the user interface unit includes a power switch of the image forming apparatus as taught by Otoshi. The suggestion/motivation for doing so would have been to make the power switch more visible to user.

Referring to claim 9, Hiroaki discloses the image forming apparatus according to claim 1, except wherein the user interface unit includes an input device by which the input information is input according to a user operation.
However, in the same field of endeavor of image forming apparatus art, Otoshi discloses wherein the user interface unit includes an input device (fig.6, liquid crystal screen 804) by which the input information is input according to a user operation ([0023]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Hiroaki with a teaching wherein the user interface unit includes an input device by which the input information is input according to a user operation as taught by Otoshi. The suggestion/motivation for doing so would have been for user convenience.

Referring to claim 13, Hiroaki discloses the image forming apparatus according to claim 1, except wherein the user interface unit includes a display device configured to display the information that is output from the signal processor.
However, in the same field of endeavor of image forming apparatus art, Otoshi discloses wherein the user interface unit includes a display device configured to display the information that is output from the signal processor ([0023]) (Note: the user can press the display button 809 to display information such as the file name and the size of the selected image data).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Hiroaki with a teaching wherein the user interface unit includes a display device configured to display the information that is output from the signal processor as taught by Otoshi. The suggestion/motivation for doing so would have been to create interaction between user and the image forming apparatus.

9.      Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki in view of Aritomi US 20140233058 A1.

Referring to claim 10, Hiroaki discloses the image forming apparatus according to claim 1, except wherein the user interface unit includes a wireless communication circuit for acquiring tag information of a portable terminal by wireless communication.


However, in the same field of endeavor of image forming apparatus art, Aritomi discloses wherein the user interface unit (fig.4B, operation unit 160) includes a wireless communication circuit (fig.4B, NFC touch point 45) for acquiring tag information of a portable terminal by wireless communication ([0110]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Hiroaki with a teaching wherein the user interface unit includes a wireless communication circuit for acquiring tag information of a portable terminal by wireless communication as taught by Aritomi. The suggestion/motivation for doing so would have been to conveniently establishing a wireless connection between the portable terminal and the image forming apparatus without damaging security.

10.      Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki in view of Funakawa US 2013/0083344 A1.

Referring to claim 11, Hiroaki discloses the image forming apparatus according to claim 1, except wherein the user interface unit includes a sensor configured to detect movement of a person.
However, in the same field of endeavor of image forming apparatus art, Funakawa discloses wherein the user interface unit includes a sensor configured to detect movement of a person (fig.9 and [0031]) (Note: antennas 162 are arranged corresponding to human detection sensor 160).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Hiroaki with a teaching wherein the user interface unit includes a sensor configured to detect movement of a person as taught by Funakawa. The suggestion/motivation for doing so would have been to improve the image forming apparatus functionality.

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki in view of Crawford et al. US 20190300357 A1 (hereinafter referred to as Crawford).

Referring to claim 12, Hiroaki discloses the image forming apparatus according to claim 1, except wherein the user interface unit includes a sensor configured to detect biometric information for user identification.
However, Crawford discloses wherein the user interface unit includes a sensor (fig.3, biometric sensors 325) configured to detect biometric information for user identification ([0091]) (Note: biometric sensor 325 integrated with electronic display screen 312 may capture customer biometric data when a customer touches electronic display screen 312).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Hiroaki with a teaching wherein the user interface unit includes a sensor configured to detect biometric information for user identification as taught by Crawford. The suggestion/motivation for doing so would have been to prevent unauthorized use of the image forming apparatus.

12.      Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki in view of Zhan US 20100073295 A1.

Referring to claim 14, Hiroaki discloses the image forming apparatus according to claim 1, except wherein the user interface unit includes a sound output device configured to notify a user of the information that is output from the signal processor by sound.
However, Zhan discloses wherein the user interface unit includes a sound output device configured to notify a user of the information that is output from the signal processor by sound (fig.1, speaker 20).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Hiroaki with a teaching wherein the user interface unit includes a sound output device configured to notify a user of the information that is output from the signal processor by sound as taught by Zhan. The suggestion/motivation for doing so would have been for user convenience.

Conclusion
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675